Exhibit 10.1

PURCHASE AGREEMENT

THIS AGREEMENT is made as of the 2nd day of December, 2015, by and between
Sunshine Bancorp, Inc. (the “Company”), a corporation organized under the laws
of the State of Maryland, with its principal offices at 102 West Baker Street,
Plant City, Florida 33563 and the purchaser whose name and address is set forth
on the signature page hereof (the “Purchaser”).

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:

SECTION 1. Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the issuance and sale
of up to 875,000 shares (the “Shares”) of common stock, $0.01 par value (the
“Common Stock”), of the Company.

SECTION 2. Agreement to Sell and Purchase the Shares. At the Closing (as defined
in Section 3), the Company will, subject to the terms of this Agreement, issue
and sell to the Purchaser and the Purchaser will buy from the Company, upon the
terms and conditions hereinafter set forth, the number of Shares (at the
purchase price) set forth on the signature page attached hereto. The Company
proposes to enter into the same form of purchase agreement with certain other
investors (the “Other Purchasers”) and expects to complete sales of the Shares
to them. The Purchaser and the Other Purchasers are hereinafter sometimes
collectively referred to as the “Purchasers,” and this Agreement and the
purchase agreements executed by the Other Purchasers are hereinafter sometimes
collectively referred to as the “Agreements.” The term “Placement Agent” shall
mean Raymond James & Associates, Inc.

Notwithstanding the foregoing, nothing in this Agreement shall be construed to
permit or require the Purchaser to purchase a number of Shares that would cause
the Purchaser, together with any other person whose Company securities would be
aggregated with the Purchaser’s Company securities for purposes of any banking
regulation or law (or for purposes of any securities regulation or law or any
NASDAQ rule), to (i) violate any banking regulation, (ii) file a prior notice
under the Change in Bank Control Act (the “CIBC Act”), or otherwise seek prior
approval of any banking regulator, (iii) to become, or be required to register
as, a savings and loan holding company or otherwise serve as a source of
strength for the Company or any subsidiary or (iv) cause the Purchaser, together
with any other person whose Company securities would be aggregated with the
Purchaser’s Company securities for purposes of any banking regulation or law (or
for purposes of any securities regulation or law or any NASDAQ rule), to
collectively be deemed to own, control or have the power to vote securities
which would represent more than 9.9% of any class of voting securities, or 25%
of total equity, of the Company outstanding at such time, or 4.9% of any class
of voting securities of the Company outstanding at such time if such Purchaser
was a bank holding company or savings and loan holding company. Clauses
(i) through (iv) are referred to as the “Ownership Limitations”. If, but for
this sentence, the purchase of Shares at the Closing would otherwise cause the
Purchaser to exceed any Ownership Limitation, then the number of Shares to be
purchased by the Purchaser hereunder at the Closing shall be automatically
reduced by the minimum amount necessary to ensure that no Ownership Limitation
is exceeded by the Purchaser at Closing (in which case the Purchaser’s aggregate
purchase price shall be proportionately reduced).



--------------------------------------------------------------------------------

SECTION 3. Delivery of the Shares at the Closing. The completion of the purchase
and sale of the Shares (the “Closing”) shall occur at the offices of Troutman
Sanders LLP, 600 Peachtree Street NE, Suite 5200, Atlanta, Georgia 30308 as soon
as practicable and as agreed to by the parties hereto, within three business
days following the execution of the Agreements, or on such later date or at such
different location as the parties shall agree in writing, but not prior to the
date that the conditions for Closing set forth below have been satisfied or
waived by the appropriate party (the “Closing Date”).

At the Closing, the Purchaser shall deliver, in immediately available funds, the
full amount of the purchase price for the Shares being purchased hereunder by
wire transfer to an account designated by the Company and the Company shall
deliver to the Purchaser (or its designated custodian per its delivery
instructions) one or more stock certificates registered in the name of the
Purchaser, or in such nominee name(s) as designated by the Purchaser in writing,
representing the number of Shares set forth on the signature page attached
hereto and bearing an appropriate legend referring to the fact that the Shares
were sold in reliance upon the exemption from registration under the Securities
Act of 1933, as amended (the “Securities Act”), provided by Section 4(a)(2)
thereof and Rule 506 thereunder. The Company will promptly substitute one or
more replacement certificates without the legend at such time as the
registration statement filed by the Company pursuant to Section 7.1 hereof (the
“Registration Statement”) becomes effective. The name(s) in which the stock
certificates are to be registered are set forth in the Securities Certificate
Questionnaire attached hereto as Appendix I. Notwithstanding anything to the
contrary set forth herein, the Purchaser shall not be required to send its
payment for its Shares until its designated custodian, Troutman Sanders LLP,
confirms receipt of a copy of the irrevocable instructions from the Company to
Computershare Inc., in its capacity as transfer agent for the Common Stock
(“Computershare”), instructing Computershare to deliver to the Purchaser on an
expedited basis certificates representing its Shares; provided, however, that in
the event that the Closing does not occur or the Purchaser fails to pay the full
purchase price for its Shares, then the Purchaser shall promptly cause the
original certificates representing the corresponding Shares to be returned to
the Company for cancellation.

3.1 Conditions Precedent for all Parties. The Parties obligation to consummate
the transactions contemplated herein shall be subject to the following
conditions any one or more of which may be waived by the Parties jointly:

(i) No governmental agency or body, nor any federal or state court of competent
jurisdiction or arbitrator shall have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, executive order, decree, judgment,
injunction or arbitration award or other order (in each case, whether temporary,
preliminary or permanent) which is in effect and prevents or prohibits
consummation of the transactions contemplated by this Agreement and no
litigation or court or administrative proceeding shall be pending against any of
the Parties by any governmental agency or body or third party seeking to
restrain, enjoin, prevent or otherwise prohibit consummation of the transactions
contemplated hereby.

 

2



--------------------------------------------------------------------------------

3.2 Conditions Precedent for the Company. The Company’s obligation to complete
the purchase and sale of the Shares and deliver such stock certificates to the
Purchaser at the Closing shall be subject to the following conditions, any one
or more of which may be waived by the Company: (a) following the Purchaser’s
receipt of its Shares, receipt by the Company of same-day funds in the full
amount of the purchase price for the Shares being purchased hereunder;
(b) concurrent completion of the purchases and sales under the Agreements with
the Other Purchasers; and (c) the accuracy of the representations and warranties
made by the Purchasers and the fulfillment of any and all undertakings of the
Purchasers prior to the Closing.

3.3 Conditions Precedent for the Purchaser. The Purchaser’s obligation to accept
delivery of such stock certificates and to pay for the Shares evidenced thereby
shall be subject to the following conditions:

(i) each of the representations and warranties of the Company made herein shall
be accurate in all material respects (except to the extent that any of such
representations and warranties is qualified by materiality or Material Adverse
Effect, in such case, such representations and warranties shall be accurate in
all respects) as of the Closing Date;

(ii) the delivery to the Purchaser by counsel to the Company of a legal opinion
to Purchaser in a form reasonably satisfactory to counsel to the Purchaser;

(iii) receipt by the Purchaser of a certificate executed by the chief executive
officer and the chief financial or accounting officer of the Company, dated as
of the Closing Date, to the effect that the representations and warranties of
the Company set forth herein are true and correct in all material respects
(except to the extent that any of such representations and warranties is
qualified by materiality or Material Adverse Effect, in such case, such
representations and warranties shall be accurate in all respects) as of the date
of this Agreement and as of such Closing Date and that the Company has complied
in all material respects with all the agreements and satisfied all the
conditions herein on its part to be performed or satisfied on or prior to such
Closing Date;

(iv) the fulfillment in all material respects of those undertakings of the
Company to be fulfilled prior to Closing;

(v) The Common Stock (i) shall be designated for listing and quotation on NASDAQ
and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or NASDAQ from trading on NASDAQ nor shall suspension by the
Commission or NASDAQ have been threatened, as of the Closing Date, either (A) in
writing by the Commission or NASDAQ or (B) by falling below the minimum listing
maintenance requirements of NASDAQ;

(vi) The purchase of Shares by the Purchaser shall not cause Purchaser to exceed
any Ownership Limitation; and

(vii) Since the date hereof, there shall not be any action taken, or any law,
rule or regulation enacted, entered, enforced or deemed applicable to the
Company or its subsidiaries, the Purchaser (or its affiliates) or the
transactions contemplated by this Agreement, by any Bank Regulatory Authorities
which imposes any restriction or condition on the Company or its

 

3



--------------------------------------------------------------------------------

subsidiaries or the Purchaser or any of its affiliates (other than such
restrictions as are described in any passivity or anti-association commitments,
as may be amended from time to time, entered into by the Purchaser) which is
materially and unreasonably burdensome on the Company’s business following the
Closing or on the Purchaser (or any of its affiliates) or would reduce the
economic benefits of the transactions contemplated by this Agreement to the
Purchaser to such a degree that the Purchaser would not have entered into this
Agreement had such condition or restriction been known to it on the date hereof
(any such condition or restriction, a “Burdensome Condition”), and, for the
avoidance of doubt, any requirements to disclose the identities of limited
partners, shareholders or non-managing members of the Purchaser or its
affiliates or its investment advisers, other than those that are purchasing
Common Stock directly, shall be deemed a Burdensome Condition unless otherwise
determined by the Purchaser in its sole discretion.

SECTION 4. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Purchaser as follows:

4.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Maryland and the Company is qualified to do business as a foreign corporation
in each jurisdiction in which qualification is required, except where failure to
so qualify would not have a Material Adverse Effect (as defined herein). The
subsidiaries listed on Exhibit B hereto (the “Significant Subsidiaries”) are the
Company’s only “significant subsidiaries,” as such term is defined in Rule 405
of the Securities Act and the rules and regulations promulgated thereunder (the
“Securities Act Rules and Regulations”). Each of the Significant Subsidiaries is
a direct or indirect wholly owned subsidiary of the Company. Each of the
Significant Subsidiaries is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and is qualified to
do business as a foreign corporation in each jurisdiction in which qualification
is required, except where failure to so qualify would not have a Material
Adverse Effect (as defined below).

4.2 Reporting Company; Form S-3. The Company is not an “ineligible issuer” (as
defined in Rule 405 promulgated under the Securities Act) and is eligible to
register the Shares for resale by the Purchaser on a registration statement on
Form S-3 under the Securities Act. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and has filed all reports required thereby to be filed since May 14, 2014
(all such reports made on or prior to the date hereof, the “SEC Filings”) on a
timely basis. To the Company’s Knowledge, there exist no facts or circumstances
(including without limitation any required approvals or waivers or any
circumstances that may delay or prevent the obtaining of accountant’s consents)
that reasonably could be expected to prohibit or materially delay the
preparation and filing of a registration statement on Form S-3 that will be
available for the resale of the Shares by the Purchaser. As used in this
Agreement “Knowledge” with respect to either the Company or one of its
subsidiaries constitutes actual knowledge of such entity’s executive officers.

4.3 Authorized Capital Stock. The Company has duly authorized and validly issued
outstanding capitalization as set forth on Schedule 4.3. The issued and

 

4



--------------------------------------------------------------------------------

outstanding shares of the Company’s Common Stock have been duly authorized and
validly issued, are fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities, and conform in all material respects to the description thereof
contained in the SEC Filings. Except as disclosed in the SEC Filings, the
Investor Presentation, dated November 2015, Schedule 4.3 hereto or in this
Agreement (including all exhibits, supplements and amendments thereto and all
information incorporated by reference therein, the “Disclosure Materials”), the
Company does not have outstanding any options to purchase, or any preemptive
rights or other rights to subscribe for or to purchase, any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of its capital stock or any such options, rights, convertible securities
or obligations. With respect to each of the Significant Subsidiaries (i) all the
issued and outstanding shares of each Significant Subsidiary’s capital stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities, and (ii) there are no outstanding
options to purchase, or any preemptive rights or other rights to subscribe for
or to purchase, any securities or obligations convertible into, or any contracts
or commitments to issue or sell, shares of such Significant Subsidiary’s capital
stock or any such options, rights, convertible securities or obligations. There
are no securities or instruments issued by or to which the Company is a party
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares.

4.4 Issuance, Sale and Delivery of the Shares. The Shares have been duly
authorized and, when issued, delivered and paid for in the manner set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free
and clear of all pledges, liens, restrictions and encumbrances (other than
restrictions on transfer under state and/or federal securities laws), and will
conform in all material respects to the description thereof set forth in the
Incorporated Documents. No preemptive rights or other rights to subscribe for or
purchase any shares of Common Stock of the Company exist with respect to the
issuance and sale of the Shares by the Company pursuant to this Agreement. No
stockholder of the Company has any right (which has not been waived or has not
expired by reason of lapse of time following notification of the Company’s
intention to file the Registration Statement) to require the Company to register
the sale of any capital stock owned by such stockholder under the Registration
Statement. No further approval or authority of the stockholders or the Board of
Directors of the Company will be required for the issuance and sale of the
Shares to be sold by the Company as contemplated herein.

4.5 Due Execution, Delivery and Performance of this Agreement. The Company has
full legal right, corporate power and authority to enter into the Agreements and
perform the transactions contemplated hereby and thereby. Each of the Agreements
has been duly authorized, executed and delivered by the Company. Each of the
Agreements constitutes a legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, conservatorship and supervisory powers of Bank
Regulatory Authorities generally, or other laws of general application relating
to or affecting the enforcement of creditors’ rights and the application of
equitable principles relating to the availability of remedies, and except as
rights to indemnity or contribution, including but

 

5



--------------------------------------------------------------------------------

not limited to, indemnification provisions set forth in Section 7.3 of this
Agreement may be limited by federal or state securities law or the public policy
underlying such laws. The execution, delivery and performance of the Agreements
by the Company and the consummation of the transactions herein and therein
contemplated will not violate any provision of the articles of incorporation or
bylaws of the Company or any organizational documents of any Significant
Subsidiary and will not result in the creation of any lien, charge, security
interest or encumbrance upon any assets of the Company or any Significant
Subsidiary pursuant to the terms or provisions of, and will not conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under (A) any agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which the Company or any Significant Subsidiary is a party or by
which the Company or any Significant Subsidiary or their respective properties
may be bound or affected and in each case that would have a Material Adverse
Effect or (B) any statute or any authorization, judgment, decree, order, rule or
regulation of any court or any regulatory body, administrative agency or other
governmental agency or body applicable to the Company or any Significant
Subsidiary or any of their respective properties. No consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other governmental agency or body is required for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
by this Agreement, except for compliance with the Blue Sky laws and federal
securities laws applicable to the offering of the Shares. For the purposes of
this Agreement the term “Material Adverse Effect” shall mean a material adverse
effect on the financial condition, business, prospects or results of operations,
taken as a whole, of the Company and its subsidiaries, taken together, other
than an adverse change or effect resulting from: (i) changes adversely affecting
the U.S. economy or the banking or financial services industry generally;
(ii) any change in applicable laws, rules, or regulations or the interpretation
thereof; (iii) any change in U.S. generally accepted accounting principles;
(iv) an earthquake or other natural disaster; (v) the commencement, continuation
or escalation of a war, material armed hostilities or other material
international or national calamity or act of terrorism directly or indirectly
involving the United States of America; (vi) the announcement or pendency of
this Agreement or the transactions contemplated thereby or hereby or (vii) the
taking by parties of any action contemplated or required by this Agreement.

4.6 Accountants. Hacker, Johnson & Smith PA, which has expressed its opinion
with respect to the consolidated financial statements contained in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2014, which is
included in the Disclosure Materials, are registered independent public
accountants as required by the Securities Act and the Securities Act Rules and
Regulations and by the rules of the Public Accounting Oversight Board.

4.7 No Defaults or Consents. Neither the execution, delivery and performance of
the Agreements by the Company nor the consummation of any of the transactions
contemplated hereby or thereby (including, without limitation, the issuance and
sale by the Company of the Shares) (A) will give rise to a right to terminate or
accelerate the due date of any payment due under, or conflict with or result in
the breach of any term or provision of, or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under
this Agreement, except such defaults that individually or in the aggregate would
not cause a Material Adverse Effect, or (B) will require any consent or waiver
under, or result in

 

6



--------------------------------------------------------------------------------

the execution or imposition of any lien, charge or encumbrance upon any
properties or assets of the Company or its subsidiaries pursuant to the terms
of, any indenture, mortgage, deed of trust or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which either the
Company or its subsidiaries or any of their properties or businesses is bound,
or any franchise, license, permit, judgment, decree, order, statute, rule or
regulation applicable to the Company or any Significant Subsidiary, except for
such consents or waivers which have already been obtained and are in full force
and effect.

4.8 Contracts. The material contracts to which the Company is a party have been
duly and validly authorized, executed and delivered by the Company and
constitute the legal, valid and binding agreements of the Company, enforceable
by and against it in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, conservatorship and supervisory powers of Bank
Regulatory Authorities generally, or other similar laws relating to enforcement
of creditors’ rights generally, and general equitable principles relating to the
availability of remedies, and except as rights to indemnity or contribution may
be limited by federal or state securities laws and the public policy underlying
such laws.

4.9 No Actions. There are no legal or governmental actions, suits or proceedings
pending or, to the Company’s Knowledge, threatened against the Company or any
Significant Subsidiary before or by any court, regulatory body or administrative
agency or any other governmental agency or body, domestic, or foreign, which
actions, suits or proceedings, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and no labor
disturbance by the employees of the Company exists or, to the Company’s
Knowledge, is imminent, that would reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Significant Subsidiary is a party to
or subject to the provisions of any injunction, judgment, decree or order of any
court, regulatory body, administrative agency or other governmental agency or
body that would reasonably be expected to have a Material Adverse Effect.

4.10 Properties. Each of the Company and its subsidiaries has good and
marketable title to all the properties and assets described as owned by it in
the consolidated financial statements included in the SEC Filings, free and
clear of all liens, mortgages, pledges, or encumbrances of any kind except
(i) those, if any, reflected in such consolidated financial statements, or
(ii) those that are not material in amount and do not adversely affect the use
made and proposed to be made of such property by the Company or its
subsidiaries. Each of the Company and its Significant Subsidiaries holds its
leased properties under valid and binding leases and the Company and any
Significant Subsidiary owns or leases all such properties as are necessary to
its operations as now conducted.

4.11 No Material Adverse Change; New Liabilities. Since September 30, 2015,
(i) there has not occurred any event that has had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (ii) except as set forth in the SEC Filings, the Company has not
incurred any material liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to generally accepted
accounting principles or required to be disclosed in filings made with the
Commission.

 

7



--------------------------------------------------------------------------------

4.12 Intellectual Property. The Company and its subsidiaries own, is licensed or
otherwise possesses all rights to use, all patents, patent rights, inventions,
know-how (including trade secrets and other unpatented or unpatentable or
confidential information, systems, or procedures), trademarks, service marks,
trade names, copyrights and other intellectual property rights (collectively,
the “Intellectual Property”) material and necessary for the conduct of its
business as described in the SEC Filings, except where the failure to own,
license or otherwise possess all rights to use Intellectual Property would not
reasonably be expected to have a Material Adverse Effect. No claims have been
asserted against the Company or any subsidiary by any person with respect to the
use of any such Intellectual Property or challenging the validity of any such
Intellectual Property, other than claims which would not reasonably be expected
to have a Material Adverse Effect.

4.13 Compliance. Neither the Company nor any of its subsidiaries has been
advised, nor do any of them have any reason to believe, that it is (i) not
conducting business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, except
where failure to be so in compliance would not have a Material Adverse Effect,
(ii) in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company or any of its subsidiaries under), nor has the Company or
any of its subsidiaries received written notice of a claim that it is in default
under or that it is in violation of, any material contract (whether or not such
default or violation has been waived), or (iii) in violation of any order of any
court, arbitrator or governmental body having jurisdiction over the Company, its
subsidiaries or their respective properties or assets, except, in the case of
clauses (ii) or (iii), where such failure or violation would not reasonably be
expected to have a Material Adverse Effect.

4.14 Taxes. The Company and each Significant Subsidiary has filed on a timely
basis (giving effect to extensions) all required federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and none of the Company or any of its subsidiaries has Knowledge of a
tax deficiency that has been or might be asserted or threatened against it that
would reasonably be expected to have a Material Adverse Effect. All tax
liabilities accrued through the date hereof have been adequately reserved for on
the books of the Company.

4.15 Transfer Taxes. On the Closing Date, all stock transfer or other similar
taxes (other than income taxes) that are required to be paid in connection with
the sale and transfer of the Shares to be sold to the Purchaser hereunder will
have been, fully paid or provided for by the Company and all laws imposing such
taxes will have been fully complied with.

4.16 Investment Company. The Company is not, and after application of the
proceeds of the sale of Shares, will not be, an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “Commission”) promulgated thereunder.

 

8



--------------------------------------------------------------------------------

4.17 Offering Materials. Each of the Company, its directors and officers has not
distributed and will not distribute prior to the Closing Date any offering
material in connection with the offering and sale of the Shares other than the
Disclosure Materials or any amendment or supplement thereto. The Company has not
in the past nor will it hereafter take any action independent of the Placement
Agent to sell, offer for sale or solicit offers to buy any securities of the
Company that could result in the initial sale of the Shares not being exempt
from the registration requirements of Section 5 of the Securities Act, other
than general public disclosure that the Company has made in the past regarding
the Company’s intentions to engage in an equity capital-raising transaction.

4.18 Insurance. The Company maintains insurance underwritten by insurers of
recognized financial responsibility, of the types and in the amounts that the
Company reasonably believes is adequate for its business, including, but not
limited to, insurance covering all real and personal property owned or leased by
the Company against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against, with such deductibles as are customary for
companies in the same or similar business, all of which insurance is in full
force and effect.

4.19 Additional Information. The information contained in the following
documents, which the Placement Agent has furnished to the Purchaser, as of the
dates thereof, did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, except for any restatement, correction, revision, or update thereto
described in any subsequent SEC Filing:

(a) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2014;

(b) the Company’s Definitive Proxy Statement for the Annual Meeting of
stockholders held May 27, 2015 and the Special Meeting of stockholders on
August 26, 2015;

(c) the Company’s Quarterly Reports on Form 10-Q for the fiscal quarter ended
March 31, 2015, the fiscal quarter ended June 30, 2015 and the fiscal quarter
ended September 30, 2015;

(d) the Company’s Current Reports on Form 8-K filed with the Commission on
January 27, 2015, February 3, 2015, February 5, 2015, April 29, 2015, May 29,
2015, June 15, 2015, July 7, 2015 (as amended on July 15, 2015 and September 16,
2015), July 17, 2015, August 26, 2015, October 2, 2015, and November 2, 2015;
and

(e) all other documents, if any, filed by the Company with the Commission since
December 31, 2014 pursuant to the reporting requirements of the Exchange Act.

 

9



--------------------------------------------------------------------------------

4.20 SEC Filings. Each of the Company’s SEC Filings, and any document attached
as an exhibit thereto (the “Incorporated Documents”), at the time it became or
becomes effective or was filed with the Commission, as the case may be, complied
in all material respects with the requirements of the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder (the
“Exchange Act Rules and Regulations” and, together with the Securities Act
Rules and Regulations, the “Rules and Regulations”), except for any restatement,
correction, revision, or update thereto described in any subsequent SEC Filing.
In the past 12 calendar months, the Company has filed all documents required to
be filed by it prior to the date hereof with the Commission pursuant to the
reporting requirements of the Exchange Act in a timely manner.

4.21 Bad Actor. None of the Company nor any predecessor entity, nor, to the
Company’s Knowledge, any affiliated issuer, director, general partner, managing
member, executive officer, other officer of the Company participating in the
offering of the Shares, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, a “Company
Covered Person” and, together, “Company Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company
has exercised reasonable care to determine whether any Company Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations set forth in Rule 506(e) under the
Securities Act, and the Company has furnished to the Placement Agent a copy of
any disclosures provided thereunder. The Company will notify the Placement Agent
in writing, prior to the Closing Date, if any, of any Disqualification Event
relating to any Company Covered Person not previously disclosed to the Placement
Agent in accordance with this Section.

4.22 Price of Common Stock. The Company has not taken, and will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Shares.

4.23 Non-Public Information. Other than any material, non-public information
included in the Disclosure Materials, the Company confirms that neither it nor
any of its officers or directors nor any other person acting on its or their
behalf has provided, and it has not authorized the Placement Agent to provide,
the Purchaser or its respective agents or counsel with any information that it
believes constitutes or could reasonably be expected to constitute material,
non-public information. On or before 9:00 a.m., New York City time, on the third
business day after the date hereof, the Company shall file a Current Report on
Form 8-K disclosing all material, non-public information previously disclosed to
the Purchaser, including, without limitation, all material, non-public
information included in the Disclosure Materials and the material terms of the
transactions contemplated by this Agreement, and attaching as an exhibit to such
Form 8-K a form of this Agreement (including such exhibit, the “8-K Filing”).
From and after the filing of the 8-K Filing, the Purchaser shall not be in
possession of any material, non-public information received from the Company,
any subsidiary or any of their respective officers, directors or employees or
the Placement Agent. The Company shall not, and

 

10



--------------------------------------------------------------------------------

shall use its best efforts to cause each of its officers, directors, employees
and agents not to, provide the Purchaser with any material nonpublic information
regarding the Company from and after the filing of the 8-K Filing without the
express written consent of the Placement Agent. The Company understands and
confirms that the Purchaser will rely on the representations and covenants set
forth in this section in effecting transactions in securities of the Company.

4.24 Use of Purchaser Name. Except as otherwise required by applicable law or
regulation, the Company shall not use the Purchaser’s name or the name of any of
its affiliates or investment advisers in any advertisement, announcement, press
release or other similar public communication unless it has received the prior
written consent of the Purchaser for the specific use contemplated.

4.25 Related Party Transactions. No transaction has occurred between or among
the Company, on the one hand, and its affiliates, officers or directors on the
other hand, that is required to have been described under applicable securities
laws in its Exchange Act filings that are not so described in such filings.

4.26 Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings that is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect. There are no such
transactions, arrangements or other relationships with the Company that may
create contingencies or liabilities that are required to be disclosed by the
Company in its Exchange Act filings and are not otherwise disclosed by the
Company in its Exchange Act filings.

4.27 Governmental Permits, Etc. Except as disclosed in the Disclosure Materials,
the Company and its subsidiaries have all franchises, licenses, certificates and
other authorizations from such federal, state or local government or
governmental agency, department or body that are currently necessary for the
operation of the business of the Company as currently conducted, except where
the failure to possess currently such franchises, licenses, certificates and
other authorizations would not reasonably be expected to have a Material Adverse
Effect. Except as disclosed in the Disclosure Materials, neither the Company nor
any subsidiary has received any notice of proceedings relating to the revocation
or modification of any such permit that, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect.

4.28 Financial Statements. The consolidated financial statements of the Company
and the related notes and schedules thereto included in its Exchange Act filings
since December 31, 2014 (i) comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing and (ii) fairly present in
all material respects the financial position, results of operations,
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries at the dates and for the periods specified therein. Such financial
statements and the related notes and schedules thereto have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved (except as otherwise noted therein) and all
adjustments necessary for a fair presentation of results for such periods have

 

11



--------------------------------------------------------------------------------

been made; provided, however, that the unaudited financial statements are
subject to normal year-end audit adjustments (which are not expected to be
material) and do not contain all footnotes required under generally accepted
accounting principles.

4.29 Home Owners’ Loan Act. The Company is duly registered as a savings and loan
holding company under the Home Owners’ Loan Act. The Company’s banking
subsidiary, Sunshine Bank (the “Bank”), holds the requisite authority from the
Office of the Comptroller of the Currency (the “OCC”) to do business as a
federal savings bank under the laws of the United States. The Company and the
Bank are in compliance in all material respects with all laws, applicable to
their respective business and assets, administered by the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”), the Federal Deposit
Insurance Corporation (the “FDIC”), the OCC and any other federal banking
authorities (together with the Federal Reserve Board, the OCC and the FDIC, the
“Bank Regulatory Authorities”) with jurisdiction over the Company and its
subsidiaries, except for failures to be so in compliance that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.30 Deposit Accounts. The Bank’s deposits (as defined in 12 USC § 1813(l)) are
insured up to the maximum amount provided by the FDIC and no proceedings for the
modification, termination or revocation of any such insurance are pending or, to
the Company’s Knowledge, threatened.

4.31 No Restrictions on Subsidiaries. No Significant Subsidiary of the Company
is currently prohibited, directly or indirectly, under any order of the OCC, or
any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Company, from making any other distribution on such
Significant Subsidiary’s capital stock, from repaying to the Company any loans
or advances to such Significant Subsidiary from the Company or from transferring
any of such Significant Subsidiary’s properties or assets to the Company or any
other subsidiary of the Company, other than restrictions referred to in this
Section which are applicable generally to federal savings banks and their
affiliates.

4.32 Listing Compliance. The Company is in material compliance with the
requirements of the NASDAQ Capital Market (the “NASDAQ”) for continued listing
of the Common Stock thereon. The Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or the listing of the Common Stock on the NASDAQ, nor has
the Company received any notification that the Commission or the NASDAQ is
contemplating terminating such registration or listing. The transactions
contemplated by the Agreements will not contravene in any material respect the
rules and regulations of the NASDAQ. The Company will comply with all
requirements of the NASDAQ with respect to the issuance of the Shares and shall
cause the Shares to be listed on the NASDAQ and listed on any other exchange on
which the Company’s common stock is listed on or before the Closing Date.

4.33 Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in

 

12



--------------------------------------------------------------------------------

conformity with generally accepted accounting principles and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has disclosure controls and procedures (as defined in
Rules 13a-14 and 15d-14 under the Exchange Act) that are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and the Company’s principal financial officer or
persons performing similar functions. The Company is otherwise in compliance in
all material respects with all applicable provisions of the Sarbanes-Oxley Act
of 2002, as amended and the rules and regulations promulgated thereunder.

4.34 Foreign Corrupt Practices. Neither the Company, nor any Significant
Subsidiary, nor, to the Knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any Significant
Subsidiary has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

4.35 ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA),
other than those events as to which the thirty-day notice period is waived, has
occurred with respect to any “pension plan” (as defined in ERISA) for which the
Company would have any material liability; the Company has not incurred and does
not reasonably expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan”; or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “Pension Plan” for which the Company would have liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would reasonably be expected to result in the loss of such
qualification.

4.36 Environmental Matters. There has been no material storage, disposal,
generation, manufacture, transportation, handling or treatment of toxic wastes,
hazardous wastes or hazardous substances by the Company or to its Knowledge, any
of its subsidiaries (or, to the Knowledge of the Company, any of their
predecessors in interest) at, upon or from any of the property now or previously
owned or leased by the Company or any of its subsidiaries in material violation
of any applicable law, ordinance, rule, regulation, order, judgment, decree or
permit or that would require material remedial action under any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit; there has been
no material spill, discharge, leak, emission, injection, escape, dumping or
release of any kind into such property or into the environment surrounding such
property of any toxic wastes, medical wastes, solid wastes, hazardous wastes or
hazardous substances due to or caused by the Company or any

 

13



--------------------------------------------------------------------------------

of its subsidiaries or with respect to which the Company or any of its
subsidiaries have Knowledge; the terms “hazardous wastes”, “toxic wastes”,
“hazardous substances”, and “medical wastes” shall have the meanings specified
in any applicable local, state, federal and foreign laws or regulations with
respect to environmental protection.

4.37 Integration; Other Issuances of Shares. Neither the Company nor its
subsidiaries or any affiliates, nor any Person acting on its or their behalf,
has issued any shares of Common Stock or shares of any series of preferred stock
or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire shares of Common Stock which
would be integrated with the sale of the Shares to such Purchaser for purposes
of the Securities Act or of any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated, nor will the Company or its subsidiaries or affiliates
take any action or steps that would require registration of the Shares offered
hereby under the Securities Act or cause the offering of the Shares to be
integrated with other securities offerings. Assuming the accuracy of the
representations and warranties of Purchasers, the offer and sale of the Shares
by the Company to the Purchasers pursuant to this Agreement will be exempt from
the registration requirements of the Securities Act.

4.38 Application of Takeover Protections; Rights Agreements. The Company has not
adopted any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company. The Company and its Board have taken all action necessary to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s articles of incorporation or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to the Purchaser as a direct
consequence of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Shares and the Purchaser’s
ownership of the Shares.

4.39 OFAC. Neither the Company nor any subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, affiliate or person acting on
behalf of the Company or any subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly, directly or
indirectly, use the proceeds of the sale of the Shares, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, towards any sales or operations in any country
sanctioned by OFAC or for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

4.40 Money Laundering Laws. The operations of each of the Company and any
subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) except for failures to be so in compliance that
would not, individually or in the aggregate, reasonably be

 

14



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect, and to the Company’s Knowledge, no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company and/or any subsidiary
with respect to the Money Laundering Laws is pending or threatened.

4.41 Compliance with Certain Banking Regulations. The Company has no Knowledge
of any facts and circumstances that would cause Sunshine Bank, in any material
respect: (i) to be deemed not to be in satisfactory compliance with the
Community Reinvestment Act and the regulations promulgated thereunder or to be
assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory”; (ii) to be deemed to be operating in violation, in any material
respect, of the Bank Secrecy Act of 1970 (or otherwise known as the “Currency
and Foreign Transactions Reporting Act”), the USA Patriot Act (or otherwise
known as “Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001”), any order issued
with respect to anti-money laundering by OFAC or any other anti-money laundering
statute, rule or regulation; or (iii) to be deemed not to be in satisfactory
compliance, in any material respect, with all applicable privacy of customer
information requirements contained in any federal and state privacy laws and
regulations as well as the provisions of all information security programs
adopted by Sunshine Bank.

4.42 Reports, Registrations and Statements. Since January 1, 2014, the Company
and each subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Bank Regulatory Authorities and any other applicable federal or
state securities or banking authorities. All such reports and statements filed
with any such regulatory body or authority are collectively referred to herein
as the “Company Reports.” As of their respective dates, the Company Reports
complied in all material respects with all the rules and regulations promulgated
by the Bank Regulatory Authorities and any other applicable foreign, federal or
state securities or banking authorities, as the case may be.

4.43 Agreements with Regulatory Agencies. Neither the Company nor any subsidiary
is subject to any cease-and-desist or other similar order or enforcement action
issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or since
December 31, 2012, has adopted any board resolutions at the request of, any
governmental entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its capital adequacy,
its liquidity and funding policies and practices, its ability to pay dividends,
its credit, risk management or compliance policies, its internal controls, its
management or its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor has the Company or any subsidiary been advised
since December 31, 2012 by any governmental entity that it is considering
issuing, initiating, ordering, or requesting any such Regulatory Agreement.

4.44 Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

 

15



--------------------------------------------------------------------------------

SECTION 5. Representations, Warranties and Covenants of the Purchaser. The
Purchaser represents and warrants to, and covenants with, the Company that:

5.1 Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company and comparable entities, has the ability to
bear the economic risks of an investment in the Shares and has reviewed
carefully the Disclosure Materials and has requested, received, reviewed and
considered all information it deems relevant in making an informed decision to
purchase the Shares; (ii) the Purchaser is acquiring the number of Shares set
forth on the signature page attached hereto in the ordinary course of its
business and for its own account for investment only and with no present
intention of distributing any of such Shares or any arrangement or understanding
with any other persons regarding the distribution of such Shares (this
representation and warranty not limiting the Purchaser’s right to sell pursuant
to the Registration Statement or in compliance with the Securities Act and the
Rules and Regulations, or, other than with respect to any claims arising out of
a breach of this representation and warranty, the Purchaser’s right to
indemnification under Section 7.3); (iii) the Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares, nor will the Purchaser engage in any short sale that results in a
disposition of any of the Shares by the Purchaser, except in compliance with the
Securities Act and the Rules and Regulations and any applicable state securities
laws; (iv) the Purchaser has completed or caused to be completed the
Registration Statement Questionnaire attached hereto as part of Appendix I, for
use in preparation of the Registration Statement, and the answers thereto are
true and correct as of the date hereof and will be true and correct as of the
effective date of the Registration Statement and the Purchaser will notify the
Company immediately of any material change in any such information provided in
the Registration Statement Questionnaire until such time as the Purchaser has
sold all of its Shares or until the Company is no longer required to keep the
Registration Statement effective; (v) the Purchaser has, in connection with its
decision to purchase the number of Shares set forth on the signature page
attached hereto, relied solely upon the Disclosure Materials, including the
documents incorporated by reference therein, and the representations and
warranties of the Company contained herein has not relied on the Placement Agent
or on any statements or other information provided by the Placement Agent
concerning the Company or the terms of this offering; and (vi) the Purchaser has
had an opportunity to discuss this investment with representatives of the
Company and ask questions of them. Notwithstanding the foregoing provisions of
this paragraph or any other provision of this Agreement, the Purchaser is
consummating the transactions contemplated by this Agreement without any
representation or warranty, expressed or implied, by the Company except as
expressly set forth in this Agreement and the exhibits and schedules hereto. The
Purchaser acknowledges and agrees that the Company does not make and has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 4.

5.2 Purchaser Status. The Purchaser is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D promulgated under the Securities Act and
an “institutional account” as defined in FINRA Rule 4512(c).

5.3 Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that

 

16



--------------------------------------------------------------------------------

the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares. If any of the representations deemed to have been made by it by its
purchase of the Shares are no longer accurate prior to Closing, the Purchaser
shall promptly notify the Company and the Placement Agent. If the Purchaser is
acquiring the Shares as a fiduciary or agent for one or more investor accounts,
it represents that it has sole investment discretion with respect to each such
account and it has full power to make the foregoing representations,
acknowledgements and agreements on behalf of such account. The Company and the
Placement Agent will be entitled to rely upon this Agreement and is irrevocably
authorized to produce this Agreement or a copy hereof to (i) any regulatory
authority having jurisdiction over the Company and its Affiliates or the
Placement Agent and (ii) any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby, in
each case, to the extent required by any court or governmental entity to which
the Company or the Placement Agent is subject, provided that the Company
provides the Purchaser with prior written notice of such disclosure to the
extent practicable and allowed by applicable law.

5.4 No Reliance on Placement Agent. The Purchaser acknowledges that the
Placement Agent and its directors, officers, employees, representatives and
controlling persons have no responsibility for making any independent
investigation of the information contained in the Disclosure Materials or the
Company’s Exchange Act Filings and make no representation or warranty to the
Purchaser, express or implied, with respect to the Company or the Shares or the
accuracy, completeness or adequacy of the Disclosure Materials, the Company’s
Exchange Act Filings or any other publicly available information, nor shall any
of the foregoing persons be liable for any loss or damages of any kind resulting
from the use of the information contained therein or otherwise supplied to the
Purchaser. The Purchaser is purchasing the Shares directly from the Company and
not from the Placement Agent.

5.5 [Intentionally Left Blank]

5.6 Investment Decision. The Purchaser understands that nothing in the Agreement
or any other materials presented to the Purchaser in connection with the
purchase and sale of the Shares constitutes legal, tax or investment advice. The
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares.

5.7 Risk of Loss. The Purchaser understands that its investment in the Shares
involves a significant degree of risk, including a risk of total loss of the
Purchaser’s investment, and the Purchaser has full cognizance of and understands
all of the risk factors related to the Purchaser’s purchase of the Shares,
including, but not limited to, those set forth under the caption “Risk Factors”
in the Disclosure Materials. The Purchaser understands that no representation is
being made as to the future value or market price of the Common Stock.

 

17



--------------------------------------------------------------------------------

5.8 Legend. The Purchaser understands that, until such time as the Registration
Statement has been declared effective or the Shares may be sold pursuant to
Rule 144 under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
will bear a restrictive legend in substantially the following form:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

5.9 Stop Transfer. The Purchaser understands that the certificates representing
the Shares will be subject to a stop transfer order with the Company’s transfer
agent that restricts the transfer of such shares except upon receipt by the
transfer agent of a written confirmation from the Purchaser to the effect that
the Purchaser has satisfied its prospectus delivery requirements, in the form
attached as Exhibit A hereto. At such time as the Shares are no longer required
to bear a restrictive legend, the Company agrees that it will, no later than
five business days after delivery by the Purchaser to the Company or its
transfer agent of a certificate (in the case of a transfer, in the proper form
for transfer) representing Shares issued with the foregoing restrictive legend,
deliver or cause to be delivered to the Purchaser a certificate representing
such Shares that is free from all restrictive and other legends.

5.10 Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.

5.11 Public Sale or Distribution. The Purchaser hereby covenants with the
Company not to make any sale of the Shares under the Registration Statement
without complying with the provisions of this Agreement and without effectively
causing the prospectus delivery requirement under the Securities Act to be
satisfied (whether physically or through compliance with Rule 172 under the
Securities Act or any similar rule). The Purchaser acknowledges that there may
occasionally be times when the Company must suspend the use of the prospectus
(the “Prospectus”) forming a part of the Registration Statement (a “Suspension”)
until such time as an amendment to the Registration Statement has been filed by
the Company and declared effective by the Commission, or until such time as the
Company has filed an appropriate report with the Commission pursuant to the
Exchange Act. Without the Company’s prior written consent, which consent shall
not unreasonably be withheld or delayed, the

 

18



--------------------------------------------------------------------------------

Purchaser shall not use any written materials to offer the Shares for resale
other than the Prospectus, including any “free writing prospectus” as defined in
Rule 405 under the Securities Act. The Purchaser covenants that it will not sell
any Shares pursuant to said Prospectus during the period commencing at the time
when Company gives the Purchaser written notice of the suspension of the use of
said Prospectus and ending at the time when the Company gives the Purchaser
written notice that the Purchaser may thereafter effect sales pursuant to said
Prospectus.

5.12 Organization; Validity; Enforcements. The Purchaser further represents and
warrants to, and covenants with, the Company that (i) the Purchaser has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
(ii) the making and performance of this Agreement by the Purchaser and the
consummation of the transactions herein contemplated will not violate any
provision of the organizational documents of the Purchaser or conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any material agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which the Purchaser is a party or, any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental agency or body
applicable to the Purchaser, (iii) no consent, approval, authorization or other
order of, or notice to, registration, declaration or filing with, exemption or
review by, or expiration or termination of any statutory waiting period of, any
court, regulatory body, administrative agency or other governmental agency or
body is required on the part of the Purchaser for the execution and delivery of
this Agreement or the consummation of the transactions contemplated by this
Agreement, including without limitation under the Home Owners’ Loan Act, the
CIBC Act or any rules or regulations promulgated thereunder (or any successor
provisions) other than any passivity or anti-association commitments that are
required by the Federal Reserve and which have been delivered to the Federal
Reserve, (iv) upon the execution and delivery of this Agreement, this Agreement
shall constitute a legal, valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application relating to or the enforcement of creditor’s
rights and the application of equitable principles relating to the availability
of remedies, and except as rights to indemnity or contribution, including, but
not limited to, the indemnification provisions set forth in Section 7.3 of this
Agreement, may be limited by federal or state securities laws or the public
policy underlying such laws and (v) there is not in effect any order enjoining
or restraining the Purchaser from entering into or engaging in any of the
transactions contemplated by this Agreement.

5.13 Short Sales. Prior to the time the Purchaser was first contacted by the
Placement Agent, the Purchaser has not taken, and prior to the public
announcement of the transaction after the Closing the Purchaser shall not take,
any action that has caused or will cause the Purchaser to have, directly or
indirectly, sold or agreed to sell any shares of Common Stock, effected any
short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act with respect to
the Common Stock, granted any other right (including, without limitation, any
put or call option)) with respect to the Common Stock or with respect to any
security that includes, relates to or derived any significant part of its value
from the Common Stock.

 

19



--------------------------------------------------------------------------------

5.14 No Group. Other than affiliates of the Purchaser who are Other Purchasers,
the Purchaser is not under common control with or acting in concert with any
other person and is not part of a “group” within the meaning of Section 13(d)(3)
of the Exchange Act and Rule 13d-5(b)(1) thereunder.

5.15 Ownership.

(a) As of the date of this Agreement, other than as set forth on its signature
page hereto, the Purchaser is not the owner of record or the beneficial owner of
shares of Common Stock or other equity, securities convertible into or
exchangeable for Common Stock, or any other equity or equity linked security of
the Company or any Company Subsidiary.

(b) Assuming the accuracy of the representations and warranties of the Company
and the performance of the covenants and agreements of the Company contained
herein, the purchase of Shares hereunder shall not cause the Purchaser, together
with any other person whose beneficial ownership of Company securities would be
aggregated with the Purchaser’s beneficial ownership of Company securities for
purposes of any bank regulation or law, to collectively be deemed to own,
control or have the power to vote securities which (assuming, for this purpose
only, full conversion and/or exercise of such securities by the Purchaser) would
represent more than 9.9% of the voting securities, or 25% of total equity, of
the Company outstanding at the Closing.

5.16 Home Owners’ Loan Act. The Purchaser is not a depository institution, and
is not, and is not required to register as, a savings and loan holding company
under the Home Owners’ Loan Act or bank holding company under the Bank Holding
Company Act.

5.17 Not Deposits and Uninsured. The Purchaser understands that the Shares are
not savings or deposit accounts or other obligations of the Bank or any other
Company Subsidiary, and the Shares are not insured by the FDIC or any other
governmental entity.

5.18 OFAC and Anti-Money Laundering. The Purchaser understands, acknowledges,
represents and agrees that (i) the Purchaser is not the target of any sanction,
regulation, or law promulgated by the OFAC, the Financial Crimes Enforcement
Network or any other U.S. governmental entity (“U.S. Sanctions Laws”); (ii) the
Purchaser is not owned by, controlled by, under common control with, or acting
on behalf of any person that is the target of U.S. Sanctions Laws; (iii) the
Purchaser is not a “foreign shell bank” and is not acting on behalf of a
“foreign shell bank” under applicable anti-money laundering laws and
regulations; (iv) the Purchaser’s entry into this Agreement or consummation of
the transactions contemplated hereby will not contravene U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; (v) the Purchaser will
promptly provide to any regulatory or law enforcement authority such information
or

 

20



--------------------------------------------------------------------------------

documentation as may be required to comply with U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; and (vi) the Company may
provide to any regulatory or law enforcement authority information or
documentation regarding, or provided by, the Purchaser for the purposes of
complying with U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations.

SECTION 6. Survival of Agreements; Non-Survival of Company Representations and
Warranties. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants and agreements made by the
Company and the Purchaser herein and in the certificates for the Shares
delivered pursuant hereto shall survive the execution of this Agreement, the
delivery to the Purchaser of the Shares being purchased and the payment
therefor. Each Purchaser shall be responsible only for its own representations
and warranties, agreements and covenants hereunder. The representations and
warranties made by the Company and the Purchaser herein and in the certificates
for the Shares delivered pursuant hereto shall survive for a period of one year
following the later of the execution of this Agreement, the delivery to the
Purchaser of the Shares being purchased and the payment therefor.

SECTION 7. Registration of the Shares and Compliance with the Securities Act.

7.1 Registration Procedures and Expenses. The Company shall:

(a) as soon as practicable, but in no event later than thirty days following the
Closing Date (the “Filing Deadline”), prepare and file with the Commission the
Registration Statement on Form S-3 relating to the resale of the Shares by the
Purchaser and the Other Purchasers from time to time on the NASDAQ or the
facilities of any national securities exchange on which the Common Stock is then
traded or in privately-negotiated transactions; prior to filing, the Company
shall provide the Purchaser an opportunity to review and comment on the
disclosure regarding the Purchaser;

(b) use its best efforts, subject to receipt of necessary information from the
Purchasers, to cause the Commission to declare the Registration Statement
effective by the earlier of (i) 60 days or, if the Registration Statement is
selected for review by the Commission, 120 days after the Closing Date and
(ii) the 5th business day after the date the Company is notified (orally or in
writing, whichever is earlier) by the Commission that the Registration Statement
will not be reviewed or will not be subject to further review (such earlier
date, the “Effective Deadline”);

(c) promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective until
the earliest of (i) two years after the effective date of the Registration
Statement, (ii) such time as all of the Shares have been sold pursuant to the
Registration Statement, or (iii) such time as the Shares become eligible for
resale by a Purchaser without any volume limitations or other restrictions
pursuant to Rule 144(b)(1)(i) under the Securities Act or any other rule of
similar effect;

 

21



--------------------------------------------------------------------------------

(d) furnish to the Purchaser with respect to the Shares registered under the
Registration Statement (and to each underwriter, if any, of such Shares) such
number of copies of prospectuses and such other documents as the Purchaser may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Shares by the Purchaser;

(e) bear all expenses in connection with the procedures in paragraphs
(a) through (e) of this Section 7.1 and the registration of the Shares pursuant
to the Registration Statement, other than fees and expenses, if any, of counsel
or other advisers to the Purchaser or the Other Purchasers or underwriting
discounts, brokerage fees and commissions incurred by the Purchaser or the Other
Purchasers, if any, in connection with the offering of the Shares pursuant to
the Registration Statement;

(f) file a Form D with respect to the Shares as required under Regulation D and
to provide a copy thereof to the Purchaser promptly after filing; and

(g) in order to enable the Purchasers to sell the Shares under Rule 144 to the
Securities Act, for a period of one year from Closing, use its commercially
reasonable efforts to comply with the requirements of Rule 144, including
without limitation, use its commercially reasonable efforts to comply with the
requirements of Rule 144(c)(1) with respect to public information about the
Company and to timely file all reports required to be filed by the Company under
the Exchange Act.

The Company understands that the Purchaser disclaims being an underwriter. A
draft of the proposed form of the questionnaire related to the Registration
Statement to be completed by the Purchaser is attached hereto as Appendix I.

7.2 Transfer of Securities After Registration. The Purchaser agrees that it will
not effect any disposition of the Shares or its right to purchase the Shares
that would constitute a sale within the meaning of the Securities Act or
pursuant to any applicable state securities laws, except as contemplated in the
Registration Statement referred to in Section 7.1 or as otherwise permitted by
law.

7.3 Indemnification. For the purpose of this Section 7.3:

(i) the term “Purchaser/Affiliate” shall mean any affiliate of the Purchaser,
including, without limitation, any general partner or managing member of the
Purchaser, any investment adviser of the Purchaser, or any transferee who is an
affiliate of the Purchaser, and any person who controls the Purchaser or any
affiliate of the Purchaser within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act; and

(ii) the term “Registration Statement” shall include any preliminary prospectus,
final prospectus, free writing prospectus, exhibit, supplement or amendment
included in or relating to, and any document incorporated by reference in, the
Registration Statement referred to in Section 7.1.

 

22



--------------------------------------------------------------------------------

(a) The Company agrees to indemnify and hold harmless the Purchaser and each
Purchaser/Affiliate, against any out-of-pocket losses, claims, damages,
liabilities or expenses, joint or several, that the Purchaser or
Purchaser/Affiliate incurs, under the Securities Act, the Exchange Act, or any
other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) (i) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement, including the Prospectus, financial statements and schedules, and all
other documents filed as a part thereof, as amended at the time of effectiveness
of the Registration Statement, including any information deemed to be a part
thereof as of the time of effectiveness pursuant to paragraph (b) of Rule 430A,
or pursuant to Rules 430B, 430C or 434, of the Rules and Regulations, or the
Prospectus, in the form first filed with the Commission pursuant to
Rule 424(b) of the Regulations, or filed as part of the Registration Statement
at the time of effectiveness if no Rule 424(b) filing is required or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state in any of them a material fact required to be
stated therein or necessary to make the statements in the Registration Statement
or any amendment or supplement thereto not misleading or in the Prospectus or
any amendment or supplement thereto not misleading in light of the circumstances
under which they were made or (ii) arise out of or are based in whole or in part
on any inaccuracy in the representations or warranties of the Company contained
in this Agreement, or any failure of the Company to perform its obligations
hereunder or under law, and will promptly reimburse each Purchaser and each
Purchaser/Affiliate for any legal and other out-of-pocket expenses reasonably
incurred and documented by such Purchaser or such Purchaser/Affiliate in
connection with investigating, defending or preparing to defend, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Company will not be liable for amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the written consent of the Company, which consent
shall not be unreasonably withheld, and the Company will not be liable in any
such case to the extent that any such loss, claim, damage, liability or expense
arises out of or is based upon (i) the gross negligence or willful misconduct of
such Purchaser, or (ii) an untrue statement or alleged untrue statement or
omission or alleged omission made in the Registration Statement, the Prospectus
or any amendment or supplement thereto in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Purchaser
expressly for use therein, or (iii) the failure of such Purchaser to comply with
the covenants and agreements contained in Sections 5.11 or 7.2 hereof respecting
the sale of the Shares, or (iv) the inaccuracy of any representation or warranty
made by such Purchaser herein or (v) any statement or omission in any Prospectus
that is corrected in any subsequent Prospectus that was delivered to the
Purchaser prior to the pertinent sale or sales by the Purchaser. Any such
indemnified Purchaser shall return all payments made hereunder if it is
determined, by a final, non-appealable judgment by a court or arbitral tribunal
that the losses for which such payments were made resulted from such Indemnified
Person’s gross negligence or willful misconduct.

(b) Each Purchaser will severally, but not jointly, indemnify and hold harmless
the Company, each of its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages,

 

23



--------------------------------------------------------------------------------

liabilities or expenses that the Company, each of its directors, each of its
officers who signed the Registration Statement or controlling person incurs,
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, but only if such settlement is effected with the
written consent of such Purchaser) insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any failure to comply with the covenants and
agreements contained in Sections 5.11 or 7.2 hereof respecting the sale of the
Shares or (ii) the inaccuracy of any representation or warranty made by such
Purchaser herein or (iii) any untrue or alleged untrue statement of any material
fact contained in the Registration Statement, the Prospectus, or any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements in the Registration Statement or any amendment
or supplement thereto not misleading or in the Prospectus or any amendment or
supplement thereto not misleading in the light of the circumstances under which
they were made, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in the Registration Statement, the Prospectus, or any amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by or on behalf of any Purchaser expressly for use
therein; and will reimburse the Company, each of its directors, each of its
officers who signed the Registration Statement or controlling person for any
legal and other expense reasonably incurred by the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that each Purchaser’s aggregate liability under this
Section 7 shall not exceed the amount of proceeds received by such Purchaser on
the sale of the Shares pursuant to the Registration Statement.

(c) Promptly after receipt by an indemnified party under this Section 7.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7.3 promptly notify the indemnifying party in writing thereof, but
the omission to notify the indemnifying party will not relieve it from any
liability that it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 7.3 to the
extent it is not prejudiced as a result of such failure. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it may wish, jointly
with all other indemnifying parties similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party, and the indemnifying party and the indemnified party shall
have reasonably concluded, based on an opinion of counsel reasonably
satisfactory to the indemnifying party, that there may be a conflict of interest
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action and approval

 

24



--------------------------------------------------------------------------------

by the indemnified party of counsel, the indemnifying party will not be liable
to such indemnified party under this Section 7.3 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed such counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the preceding sentence (it being understood, however, that the indemnifying
party shall not be liable for the expenses of more than one separate counsel,
reasonably satisfactory to such indemnifying party, representing all of the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within a reasonable time after notice
of commencement of action, in each of which cases the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party. In no
event shall any indemnifying party be liable in respect of any amounts paid in
settlement of any action unless the indemnifying party shall have approved in
writing the terms of such settlement; provided that such consent shall not be
unreasonably withheld. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnification could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

(d) If the indemnification provided for in this Section 7.3 is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under paragraphs (a), (b) or (c) of this
Section 7.3 in respect to any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of any losses,
claims, damages, liabilities or expenses referred to herein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Purchaser from the private placement of Shares hereunder or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but the relative fault of the
Company and the Purchaser in connection with the statements or omissions or
inaccuracies in the representations and warranties in this Agreement and/or the
Registration Statement that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and each Purchaser
on the other shall be deemed to be in the same proportion as the amount paid by
such Purchaser to the Company pursuant to this Agreement for the Shares
purchased by such Purchaser that were sold pursuant to the Registration
Statement bears to the difference (the “Difference”) between the amount such
Purchaser paid for the Shares that were sold pursuant to the Registration
Statement and the amount received by such Purchaser from such sale. The relative
fault of the Company on the one hand and each Purchaser on the other shall be
determined by reference to, among other things, whether the untrue or alleged
statement of a material fact or the omission or alleged omission to state a
material fact or the inaccurate or the alleged inaccurate representation and/or
warranty relates to information supplied by the Company or by such Purchaser and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in paragraph (c) of this Section 7.3,

 

25



--------------------------------------------------------------------------------

any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim. The provisions
set forth in paragraph (c) of this Section 7.3 with respect to the notice of the
threat or commencement of any threat or action shall apply if a claim for
contribution is to be made under this paragraph (d); provided, however, that no
additional notice shall be required with respect to any threat or action for
which notice has been given under paragraph (c) for purposes of indemnification.
The Company and the Purchaser agree that it would not be just and equitable if
contribution pursuant to this Section 7.3 were determined solely by pro rata
allocation (even if the Purchaser were treated as one entity for such purpose)
or by any other method of allocation which does not take account of the
equitable considerations referred to in this paragraph. Notwithstanding the
provisions of this Section 7.3, no Purchaser shall be required to contribute any
amount in excess of the amount by which the Difference exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Purchasers’ obligations to
contribute pursuant to this Section 7.3 are several and not joint.

7.4 Termination of Conditions and Obligations. The restrictions imposed by
Section 5.11 or Section 7.2 upon the transferability of the Shares shall cease
and terminate as to any particular number of the Shares upon the earlier of
(i) the passage of two years from the effective date of the Registration
Statement covering such Shares, (ii) at such time as an opinion of counsel
satisfactory in form and substance to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act, and (iii) at such time as the Shares become eligible for resale
by the Purchaser without any volume limitations or other restrictions pursuant
to Rule 144(b)(1)(i) under the Securities Act or any other rule of similar
effect.

7.5 Information Available. Prior to Closing, the Company, upon the reasonable
request of the Purchaser, shall make available for inspection by each Purchaser,
any deemed underwriter participating in any disposition pursuant to the
Registration Statement and any attorney, accountant or other agent retained by
the Purchaser or any deemed underwriter, all financial and other records,
pertinent corporate documents and properties of the Company.

7.6 Delay in Filing or Effectiveness of Registration Statement If the
Registration Statement is not filed by the Company with the Commission on or
prior to the Filing Deadline, then for each day following the Filing Deadline,
until but excluding the date the Registration Statement is filed, or if the
Registration Statement is not declared effective by the Commission by the
Effective Deadline, then for each day following the Effective Deadline, until
but excluding the date the Commission declares the Registration Statement
effective, the Company shall, for each such day, pay the Purchaser with respect
to any such failure, as liquidated damages and not as a penalty, an amount per
30-day period equal to 1.0% of the purchase price paid by such Purchaser for its
Shares pursuant to this Agreement (calculated on a daily pro rata basis for any
portion of such 30-day period prior to the cure of such failure); and for any
such 30-day period (or earlier period if such failure is cured prior to 30
days), such payment shall be made no later than three business days following
such 30-day period (or earlier period if such failure is cured prior to 30
days). If the Purchaser shall be prohibited from selling

 

26



--------------------------------------------------------------------------------

Shares under the Registration Statement as a result of a Suspension of more than
thirty (30) days or Suspensions on more than two (2) occasions of not more than
thirty (30) days each in any 12-month period, then for each day on which a
Suspension is in effect that exceeds the maximum allowed period for a Suspension
or Suspensions, but not including any day on which a Suspension is lifted, the
Company shall pay the Purchaser, as liquidated damages and not as a penalty, an
amount per 30-day period equal to 1.0% of the purchase price paid by such
Purchaser for its Shares pursuant to this Agreement for each such day
(calculated on a daily pro rata basis for any portion of such 30-day period
prior to the cure of such event), and such payment shall be made no later than
the first business day of the calendar month next succeeding the month in which
such day occurs. For purposes of this Section 7.6, a Suspension shall be deemed
lifted on the date that notice that the Suspension has been lifted is delivered
to the Purchaser pursuant to Section 5.11 of this Agreement. Any payments made
pursuant to this Section 7.6 shall constitute the Purchaser’s exclusive remedy
for such events. Notwithstanding the foregoing provisions, in no event shall the
Company be obligated to pay any liquidated damages pursuant to this Section 7.6
(i) to more than one Purchaser in respect of the same Shares for the same period
of time or (ii) in an aggregate amount that exceeds 10% of the purchase price
paid by the Purchasers for the Shares pursuant to this Agreement. Such payments
shall be made to the Purchasers in cash.

SECTION 8. Broker’s Fee. The Purchaser acknowledges that the Company intends to
pay to the Placement Agent a fee in respect of the sale of the Shares to the
Purchaser. The Purchaser and the Company agree that the Purchaser shall not be
responsible for such fee and that the Company will indemnify and hold harmless
the Purchaser and each Purchaser/Affiliate against any losses, claims, damages,
liabilities or expenses, joint or several, that such Purchaser or
Purchaser/Affiliate incurs with respect to such fee. Each of the parties hereto
represents that, on the basis of any actions and agreements by it, there are no
other brokers or finders entitled to compensation in connection with the sale of
the Shares to the Purchaser.

SECTION 9. Independent Nature of Purchasers’ Obligations and Rights. The
obligations of the Purchaser under this Agreement are several and not joint with
the obligations of any Other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any Other Purchaser under the
Agreements. The decision of each Purchaser to purchase the Shares pursuant to
the Agreements has been made by such Purchaser independently of any other
Purchaser. Nothing contained in the Agreements, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Agreements. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

SECTION 10. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or

 

27



--------------------------------------------------------------------------------

certified airmail, e-mail, confirmed facsimile or nationally recognized
overnight express courier postage prepaid, and shall be deemed given when so
mailed and shall be delivered as addressed as follows:

(a) if to the Company, to:

Sunshine Bancorp, Inc.

102 West Baker Street

Plant City, Florida 33563

Attention: Andrew Samuel

E-mail: a.samuel@mysunshinebank.com

with a copy to:

Foley & Lardner LLP

100 North Tampa Street Suite 2700

Tampa, FL 33602-5810

Attention: Martin Traber

E-mail: mtraber@foley.com

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

(b) if to the Purchaser, at its address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.

SECTION 11. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.
Any amendment or waiver effected in accordance with this Section 11 shall be
binding upon each holder of any securities purchased under this Agreement at the
time outstanding, each future holder of all such securities, and the Company.

SECTION 12. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

SECTION 13. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, each of which shall remain in full force and effect
and in lieu of such invalid or unenforceable provision there shall be
automatically added as part of this Agreement a valid and enforceable provision
as similar in terms to the invalid or unenforceable provision as possible,
provided that this Agreement as amended, (i) reflects the intent of the parties
hereto, and (ii) does not change the bargained for consideration or benefits to
be received by each party hereto.

SECTION 14. Governing Law; Venue. This Agreement is to be construed in
accordance with and governed by the federal law of the United States of America
and the

 

28



--------------------------------------------------------------------------------

internal laws of the State of New York without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of New York to the rights and duties of the
parties. Each of the Company and the Purchaser submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement and the
transactions contemplated hereby. Each of the Company and the Purchaser
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.

SECTION 15. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. Facsimile signatures (including electronically scanned copies of
original signatures) shall be deemed original signatures.

SECTION 16. Entire Agreement. This Agreement and the instruments referenced
herein, and, until the terms of this Agreement are publicly disclosed by the
Company, the confidentiality agreement by the Purchaser for the benefit of the
Company and the Placement Agent, contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Purchaser
makes any representation, warranty, covenant or undertaking with respect to such
matters. Each party expressly represents and warrants that it is not relying on
any oral or written representations, warranties, covenants or agreements outside
of this Agreement.

SECTION 17. Fees and Expenses. Except as set forth herein, each of the Company
and the Purchaser shall pay its respective fees and expenses related to the
transactions contemplated by this Agreement.

SECTION 18. Parties. This Agreement is made solely for the benefit of and is
binding upon the Purchaser and the Company and to the extent provided in
Section 7.3, any person entitled to indemnification thereunder, and their
respective executors, administrators, successors and assigns and, subject to the
provisions of Section 7.3, no other person shall acquire or have any right under
or by virtue of this Agreement. The term “successor and assigns” shall not
include any subsequent purchaser, as such purchaser, of the Shares sold to the
Purchaser pursuant to this Agreement.

SECTION 19. Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.

SECTION 20. Third-Party Beneficiary. The Company and the Purchaser each agrees
that the Placement Agent shall be, and is hereby, named as an express
third-party

 

29



--------------------------------------------------------------------------------

beneficiary of this Agreement solely with respect to the representations and
warranties of the Company and the Purchaser contained in Section 4 and
Section 5, respectively, with full rights as such.

SECTION 21. No Change of Control. The Company shall use reasonable best efforts
to obtain all necessary irrevocable waivers, adopt any required amendments and
make all appropriate determinations so that the issuance of the Shares to the
Purchasers will not trigger a “change of control” or other similar provision in
any of the agreements to which the Company or any of its subsidiaries is a
party, including without limitation any employment, “change in control,”
severance or other agreements and any benefit plan, which results in payments to
the counterparty or the acceleration of vesting of benefits.

SECTION 22. Avoidance of Control. Notwithstanding anything to the contrary in
this Agreement, neither the Company nor any subsidiary shall take any action
(including, without limitation, any redemption, repurchase, rescission or
recapitalization of Common Stock, or securities or rights, options or warrants
to purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, except where the Purchaser is given the right to participate in such
redemption, repurchase, rescission or recapitalization to the extent of the
Purchaser’s pro rata proportion), that would cause the Purchaser’s ownership of
any class of voting securities of the Company (together with the ownership by
such Purchaser’s affiliates (as such term is used under the Home Owners’ Loan
Act) of voting securities of the Company) to exceed 9.9%, or 25% of the total
equity, without the prior written consent of the Purchaser, or to increase to an
amount that would constitute “control” under the Home Owners’ Loan Act, the CIBC
Act or any rules or regulations promulgated thereunder (or any successor
provisions) or otherwise cause the Purchaser to “control” the Company under and
for purposes of the Home Owners’ Loan Act, the CIBC Act or any rules or
regulations promulgated thereunder (or any successor provisions). It shall not
constitute a default by the Company under this Section for the Company to record
any such transactions on its corporate records, or to take any actions required
by any Bank Regulatory Authority. Notwithstanding anything to the contrary in
this Agreement, no Purchaser (together with its affiliates (as such term is used
under the Home Owners’ Loan Act)) shall have the ability to purchase more than
9.9% of the total outstanding voting securities of the Company, or 25% of the
total outstanding equity of the Company. In the event either the Company or the
Purchaser breaches its obligations under this Section 22 or believes that it is
reasonably likely to breach such an obligation, it shall promptly notify the
other party hereto and shall cooperate in good faith with such party to modify
ownership or make other arrangements or take any other action, in each case, as
is necessary to cure or avoid such breach.

SECTION 23. Termination. This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Closing by either the
Company or the Purchaser upon written notice to the other, if the Closing has
not been consummated on or prior to 5:00 p.m., New York City time, on the
thirtieth (30th) day following the date of this Agreement; provided that if such
day is not a business day, the first day following such day that is a business
day; provided, however, that the right to terminate this Agreement under this
Section 23 shall not be available to any person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time. Nothing in this
Section 23 shall be deemed to release any party from any liability for

 

30



--------------------------------------------------------------------------------

any breach by such party of the terms and provisions of this Agreement or to
impair the right of any party to compel specific performance by any other party
of its obligations under this Agreement. In the event of a termination pursuant
to this Section, the Company shall promptly notify all non-terminating
Purchasers. Upon a termination in accordance with this Section, the Company and
the Purchaser shall not have any further obligation or liability (including
arising from such termination) to the other.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

SUNSHINE BANCORP, INC. By:  

/s/ Andrew S. Samuel

  Name:   Andrew S. Samuel   Title:   President and Chief Executive Officer

[Company Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

  Print or Type:      

 

   

Name of Purchaser

(Individual or Institution)

   

 

    Jurisdiction of Purchaser’s Executive Offices    

 

    Name of Individual representing Purchaser (if an Institution)    

 

    Title of Individual representing Purchaser (if an Institution)   Signature
by:       Individual Purchaser or Individual representing Purchaser:    

 

    Address:  

 

    Telephone:  

 

    Facsimile:  

 

    E-mail:  

 

Number of shares of Common Stock currently owned:  

 

 

Number of Shares to Be Purchased

   Price Per
Share in Dollars      Aggregate
Price      $                    $                                        



--------------------------------------------------------------------------------

EXHIBIT A

LETTER TO TRANSFER AGENT—

DELIVERABLE TO TROUTMAN SANDERS LLP AT CLOSING

                 , 2015

Computershare Inc.

250 Royall Street

Canton, MA 02021

Attention:                     

Re: Sunshine Bancorp, Inc. ( the “Company”) PIPE Transaction

Dear Ladies and Gentlemen:

                    , a purchaser in the Sunshine Bancorp, Inc. PIPE
transaction, understands: (i) that the shares of common stock were offered and
sold in reliance upon specific exemptions from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and (ii) that the
Company is relying on the truth and accuracy of, and compliance by each
purchaser with, the representations, warranties, agreements, acknowledgements
and understandings made by the purchaser pursuant to Section 5 of that certain
Purchase Agreement, dated on or about                  , 2015 (the “Purchase
Agreement”) as executed by the Company and the purchaser.

In connection therewith, we hereby covenant with the Company not to make any
sale of the shares without complying in all material respects with the
provisions of the Purchase Agreement and without effectively causing the
prospectus delivery requirement under the Securities Act to be satisfied. We
agree with the Company that the shares will be transferable only upon the
delivery to the transfer agent of the Purchaser’s Certificate of Subsequent Sale
pursuant to the Registration Statement (included as an appendix to the Purchase
Agreement). We acknowledge receipt of the shares, free of restrictive legend, in
recognition of the fact that a registration statement relating to their resale
by us from time to time has been declared effective, subject to these
limitations on transferability. We further understand that you will be relying
on our representations and covenants made in the Purchase Agreement and in this
letter.

 

Sincerely, By:  

 

  Name:   Title:

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

SIGNIFICANT SUBSIDIARIES

 

Subsidiary

   Jurisdiction of
Incorporation Sunshine Bank    United States

 

B-1



--------------------------------------------------------------------------------

APPENDIX I

SUMMARY INSTRUCTION SHEET FOR PURCHASER

(to be read in conjunction with the entire Purchase Agreement which follows)

A. Complete the following items on the Purchase Agreement (Please sign two
originals):

 

  1. Signature Page:

 

  (i) Name of Purchaser (Individual or Institution)

 

  (ii) Name of Individual representing Purchaser (if an Institution)

 

  (iii) Title of Individual representing Purchaser (if an Institution)

 

  (iv) Signature of Individual Purchaser or Individual representing Purchaser

 

  2. Appendix I - Securities Certificate Questionnaire/Registration Statement
Questionnaire:

Provide the information requested by the Securities Certificate Questionnaire
and the Registration Statement Questionnaire.

 

  3. Return the properly completed and signed Purchase Agreement including the
properly completed Appendix I to (initially by facsimile or email with original
by overnight delivery):

Raymond James & Associates

Financial Services Group ECM

222 South Riverside Plaza,

7th Floor

Chicago, IL 60606

Attention: Douglas F. Secord

Email: doug.secord@raymondjames.com

B. Instructions regarding the transfer of funds for the purchase of Shares will
be sent by facsimile to the Purchaser by the Placement Agent.

C. Upon the resale of the Shares by the Purchasers after the Registration
Statement covering the Shares is effective, as described in the Purchase
Agreement, the Purchaser must deliver a current prospectus of the Company to the
buyer (prospectuses must be obtained from the Company at the Purchaser’s
request).



--------------------------------------------------------------------------------

SUNSHINE BANCORP, INC.

SECURITIES CERTIFICATE QUESTIONNAIRE

Pursuant to Section 3 of the Agreement, please provide us with the following
information:

 

1.   The exact name that your Shares are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:  

 

2.   The relationship between the Purchaser of the Shares and the Registered
Holder listed in response to item 1 above:  

 

3.   The mailing address of the Registered Holder listed in response to item 1
above:  

 

   

 

   

 

   

 

4.   The Social Security Number or Tax Identification Number of the Registered
Holder listed in response to item 1 above:  

 



--------------------------------------------------------------------------------

SUNSHINE BANCORP, INC.

REGISTRATION STATEMENT QUESTIONNAIRE

In connection with the preparation of the Registration Statement, please provide
us with the following information:

SECTION 1. Pursuant to the “Selling Stockholder” section of the Registration
Statement, please state your or your organization’s name exactly as it should
appear in the Registration Statement:

 

 

 

 

SECTION 2. Please provide the number of shares of Common Stock of the Company
that you or your organization will own immediately after Closing, including
those Shares purchased by you or your organization pursuant to this Purchase
Agreement and those shares purchased by you or your organization through other
transactions and provide the number of shares that you have or your organization
has the right to acquire within 60 days of Closing:

 

 

 

 

SECTION 3. Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?

         Yes             No

If yes, please indicate the nature of any such relationships below:

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

SECTION 4. Are you (a) (i) a FINRA Member (see definition), (ii) a Controlling
(see definition) shareholder of a FINRA Member, (iii) a Person Associated with a
Member of the FINRA (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any FINRA Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any FINRA Member?

Answer: ¨ Yes    ¨ No If “yes,” please describe below:

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

FINRA Member. The term “FINRA Member” means either any broker or dealer admitted
to membership in the Financial Industry Regulatory Authority (formerly, the
National Association of Securities Dealers, Inc., “FINRA”). (FINRA Manual,
By-laws of FINRA Regulation, Inc. Article I, Definitions)

Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)

Person Associated with a member of the FINRA. The term “person associated with a
member of the FINRA” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any FINRA Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a FINRA Member, whether or
not such person is registered or exempt from registration with the FINRA
pursuant to its bylaws. (FINRA Manual, By-laws of FINRA Regulation, Inc. Article
I, Definitions)

Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (FINRA Interpretation)



--------------------------------------------------------------------------------

Schedule 4.3

Additional Disclosure

Authorized and Issued Shares:

50,000,000 shares of authorized Common Stock, par value $0.01 per share, of
which 4,391,124 shares are outstanding as of the date of this Agreement.

5,000,000 shares of authorized Preferred Stock, par value $0.01 per share, none
of which are outstanding as of the date of this Agreement.

As of the date of this Agreement, the Company has outstanding options to
purchase an aggregate of 373,758 shares of its Common Stock.